Citation Nr: 1414072	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for a ganglion cyst on the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision of the RO in St. Petersburg, Florida.

In January 2012, the Board remanded this case for further development, to include obtaining additional VA treatment records.

The Veteran submitted additional evidence in November 2012.  Nevertheless, in a September 2012 statement, the Veteran waived RO consideration of any additional evidence submitted at a later time.  See 38 C.F.R.  § 20.1304

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that additional VA treatment records dated to January 2010 were associated with the record.  Moreover, with the exception of a September 2013 brief submitted by the Veteran's representative, the remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS record does not contain any documents at this time. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets delaying appellate review, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159 (2013).

Upon review of the claims file, the Board finds that all of the development directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

The Board previously remanded this case to obtain additional private and VA treatment records.  As indicated above, additional VA treatment records dated from December 2006 to January 2010 were associated with the Veteran's Virtual VA record.  However, the RO did not consider these records in its September 2012 supplemental statement of the case.  Rather, the RO indicated that there were no VA treatment records beyond the Veteran's initial visit to VA in December 2006.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed by the agency of original jurisdiction (AOJ) so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R.  § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R.  § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R.  § 20.1304(c).  Accordingly, this case must be returned to the AOJ for consideration of these additional treatment records, and any other additional evidence associated with the claims file in accordance with these Remand instructions.    

Moreover, the claims file also shows that additional VA treatment records dated to March 2012 were received by the RO in May 2012, but were not uploaded to the Veteran's Virtual VA record.  As noted above, Virtual VA only includes records dated from December 2006 to January 2010.  As VA medical records are constructively of record, the RO must obtain and upload to Virtual VA all of the Veteran's complete VA treatment records, to specifically include records dated from January 2010 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, with respect to the issue of entitlement to an initial rating in excess of 10 percent for a ganglion cyst on the right wrist, the Veteran was last afforded a VA examination in November 2007, almost seven years ago.  However, in a recent November 2012 statement, the Veteran indicated that his right wrist disability was severely restricting his ability to work.  He also submitted an October 2012 statement from his employer, which indicated that the Veteran had not received a raise due to his limitations from his right wrist disability.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's and his employer's current statements, the Board finds the Veteran should be afforded another VA examination to address the current severity of his right wrist ganglion cyst.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Lastly, while on remand, the Veteran should be given an opportunity to identify all treatment records referable to his disabilities on appeal.  In this regard, recently obtained VA treatment records showed that he underwent back surgery in 2005 at Palmetto General Hospital.  These records have not been associated with the claims and the RO should take appropriate steps, including obtaining necessary authorization, to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional healthcare providers who have treated him for the disabilities on appeal, to specifically include 2005 surgical records from Palmetto General Hospital.  After securing any necessary authorization from him, obtain all identified treatment records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The RO should associate all VA treatment records pertaining to the Veteran's back and ganglion cyst, to specifically include all records from January 2010 to present, with the Veteran's Virtual VA record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any additional records, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected right wrist ganglion cyst.  The claims folder and any pertinent records from Virtual VA should be made available to the examiner for review.  All necessary tests, including an x-rays, should be conducted.  The examiner should report all manifestations of the service-connected right wrist disability to allow for rating under the appropriate rating criteria.  Specifically, the examiner should report all orthopedic and skin impairment caused by the service-connected ganglion cyst of the right wrist.

The examiner should conduct range of motion testing of the right wrist and, to the extent possible, should indicate (in degrees) the point at which any motion is limited by pain.  The examiner should also offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups.  

The examiner should also comment on whether the Veteran's ganglion cyst can be considered unstable or painful to allow for application of VA rating criteria for scars.  The examiner should describe in detail any associated ganglion cyst scars.

The examiner should also address the Veteran's functional impairment caused by the service-connected ganglion cyst with respect to his activities of daily living and the effect on his employment and daily life.  

4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence, to specifically include whether a separate rating is warranted for the Veteran's right wrist ganglion cyst under the rating criteria for scars.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


